ON MOTION FOR. REHEARING.
Counsel for American National Bank contends that this court has overlooked “a long line of decisions of this court.” We think otherwise. The specific contention is that in affirming the judgment in the former case this court necessarily held that the demurrer was good against the petition, whether construed as. a proceeding in rem or in personam. There was a demurrer to the petition, containing these words, “whether transitory or local, no law of Georgia confers jurisdiction of said case on this court.” In the brief of counsel for American National Bank, page 15, in that case, we find the following: “The action is one in personam, not one in rem, is purely transitory,” etc. We agreed with counsel, and affirmed the case on that theory. This was fully stated in the opinion filed in this case. It was not a case where the petition was construed as seeking several modes of relief, some available and some not. In such cases, it is uniformly held that the petition should be dismissed as a whole.
Much of the motion for rehearing is devoted to the contention that the court had exceeded its jurisdiction as made by the bill of exceptions. It is contended that some of the language employed by the court adjudicated issues that have not yet arisen and on which movant has had no hearing. The decision was not understood by the court to have that effect. On the contrary all issues as to the future course of the litigation were understood to *185be subject to the usual legal rights of all interested. In order to clarify that matter the opinion has been changed for that purpose.

Rehearing denied.